Dismissed and Opinion Filed March 6, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01517-CV

                          WILLIE ARTHUR JACKSON, Appellant
                                        V.
                        SHALANDA MESHELL JACKSON, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-02736

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated December 29, 2016, we notified appellant the $205 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated December 29,

2016, we informed appellant the docketing statement in this case was due. We cautioned

appellant that failure to file the docketing statement within ten days might result in the dismissal

of this appeal without further notice. By letter dated January 31, 2017, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation he had been found entitled to proceed without
payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b) (c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE

161517F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

WILLIE ARTHUR JACKSON, Appellant                  On Appeal from the 302nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-01517-CV       V.                       Trial Court Cause No. DF-16-02736.
                                                  Opinion delivered by Chief Justice Wright.
SHALANDA MESHELL JACKSON,                         Justices Lang-Miers and Stoddart
Appellee                                          participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered March 6, 2017.




                                            –3–